         Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 1 of 6



       AFFIDAVIT OF SPECIAL AGENT JANET CONNOLLY IN SUPPORT OF
              AN APPLICATION FOR A CRIMINAL COMPLAINT

       I, Janet Connolly, Special Agent with the Department of Homeland Security, Homeland

Security Investigations, being duly sworn, depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

1.     I am a Special Agent with United States Department of Homeland Security (“DHS”),

       Immigrations and Customs Enforcement, Homeland Security Investigations (“HSI”), and

       am assigned to the office of the Special Agent in Charge, Boston, MA. I have been an

       agent of HSI since 2008. As part of my duties, I am authorized to investigate violations of

       the laws of the United States, including criminal violations relating to child exploitation,

       child pornography, coercion and enticement, and transportation of minors, including but

       not limited to violations of 18 U.S.C. §§ 2422, 2423, 2251, 2252, and 2252A. I have

       received training in the investigation of child pornography, child exploitation, and

       transportation of minors, and have had the opportunity to observe and review examples of

       child pornography (as defined in 18 U.S.C. § 2256). In my five years of investigating these

       types of cases, I have participated in the execution of numerous search warrants involving

       child exploitation and/or child pornography offenses.

2.     I submit this affidavit in support of a criminal complaint charging Sean GLEASON, YOB

       1984, of Dennis Port, Massachusetts, with one count of receiving child pornography, in

       violation of 18 U.S.C. § 2252A(a)(2)(A), and one count of possession of child

       pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

3.     The facts in this affidavit come from my personal observations and review of records, my

       training and experience, and information obtained from other agents and witnesses. This

       affidavit is intended to show merely that there is probable cause to secure a criminal


                                                1
           Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 2 of 6



         complaint and does not set forth all of my knowledge about this matter. Where statements

         of others are set forth in this affidavit, they are set forth in substance and in part.

                              STATEMENT OF PROBABLE CAUSE

4.       On September 10, 2019, at approximately 7:00 a.m., HSI agents, with the assistance of

         state and local law enforcement, executed federal search warrants (19-MJ-6413-MPK and

         19-MJ-6419-MPK) authorizing them to search the person of Sean GLEASON and a

         residential address located in Dennis Port, Massachusetts for evidence, fruits, and

         instrumentalities of violations of 18 U.S.C. § 2252A. The affidavit submitted in support

         of the applications for those search warrant is attached hereto as Sealed Exhibit A.

5.       Agents observed GLEASON exit the residence. In executing the warrant authorizing the

         search of his person, agents located an Apple iPhone 6s in his pocket.

6.       While agents were executing the warrant at the residence, another agent and I escorted

         GLEASON to a recreational room in the basement of the building so that we could speak

         in private. GLEASON was advised of and executed a written waiver of his rights pursuant

         to Miranda, and agreed to speak with agents on scene. The interview was recorded; unless

         otherwise indicated, all statements set forth below are summary in nature.

7.       When asked about the Kik messaging application, 1 GLEASON ultimately admitted that he

         uses the application to exchange child pornography with other users.                GLEASON

         ultimately admitted that the Kik username identified in Sealed Exhibit A (hereinafter, the

         “target Kik account”) is his, and that he had used that Kik account to receive and distribute




1
     KIK Messenger (hereinafter, “Kik”) is a mobile application that allows its users to exchange
     messages including text, picture, and video.


                                                     2
              Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 3 of 6



         child pornography. GLEASON also admitted that the email address used to register the

         target Kik account belongs to him and that he is the sole user of the email account.

8.       In the course of the interview, GLEASON admitted that he had been into child pornography

         for at least six years and that he views child pornography approximately twice per week.

         He said that he had tried to quit but was unable to.

9.       GLEASON admitted that he uses Mega, a cloud storage application, to exchange child

         pornography with other Kik users. He indicated that he would receive Mega links, would

         execute the links to view the child pornography accessible therefrom, and would sometimes

         save the child pornography images or take screenshots of them. GLEASON admitted that

         he would redistribute the Mega links, which were not password protected, to other users

         via Kik.

10.      In the course of the interview, agents showed GLEASON portions of the chat outlined in

         Paragraphs 12 and 13 of Sealed Exhibit A. GLEASON denied any specific memory of the

         chat but ultimately admitted that he was operating the target Kik account from which the

         images of child pornography were sent to another user. Included within those images were

         the following:

         a.       48cb0751-8997-44d6-820a-268d643ac567.jpeg: This image depicts a female child

                  who appears to be less than one year old on top of a bed. Her body is folded forward

                  at the waist, with her bottom half in the frame of the photo. An adult male hand is

                  on the child’s buttocks, spreading her legs apart to display her genitals. 2




2
     The Court reviewed these images in authorizing the search warrant and found probable cause
     to believe that it depicts a minor engaged in sexually explicit conduct.


                                                    3
             Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 4 of 6



        b.       b92456e7-1d0e-4312-adaa-df4a16e48b44.jpeg: This image depicts an adult male

                 penis penetrating the vagina of a child who, based on the portion of her body visible

                 in the photo, appears to be a small child or baby. 3

11.     Agents conducted an on-scene preliminary forensic review of the iPhone 6s. During that

        review, agents observed approximately 240 images depicting apparent child pornography.

        The images, which appeared to be thumbnails, 4 were located in the file path:

        iPhone/Applications/group.mega.ios/Library/Cache/thumbnailsV3.              This    file   path

        appeared to be a cache folder 5 for the Mega application, which was found to be installed

        on the iPhone 6s.

12.     Included among the images at that location were:

        a.       An image file named “ByZznCbs,” which had the same created and modified date

                 of September 2, 2019 at 17:01 (UTC-4). 6 This image depicts a prepubescent female

                 minor nude from the waist down, who is approximately 6 to 7 years old. The

                 prepubescent female minor is laying on her back, with her legs spread apart,

                 exposing her vagina. An adult male’s stomach area and erect penis is seen in the

                 image, and he is inserting his erect penis into the anus of the minor female. The

                 image is focused in on the genital area of both the adult male and the minor female. 7




3
    The Court reviewed these images in authorizing the search warrant and found probable cause
    to believe that it depicts a minor engaged in sexually explicit conduct.
4
    A thumbnail is a reduced-size version of an image. Typically, a thumbnail image is created to
    enable the image to be loaded faster when/if a user opens it on a subsequent occasion.
5
    A cache file is data temporarily stored locally.
6
    The created/modified dates represent the date that the thumbnail was created in that particular
    location.
7
    This image is available for the Court’s review.


                                                   4
           Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 5 of 6



      b.       An image file named “16ZByaJb,” which had the same created and modified date

               of September 2, 2019 at 17:01 (UTC-4). This image depicts a nude prepubescent

               female minor from the chest up, who appears to be approximately 6 to 7 years old.

               There is an erect adult penis placed in front of her face, and the prepubescent

               female’s tongue is sticking out and touching the erect adult penis.

13.   The iPhone was transported to the HSI forensic lab. Analysis remains ongoing.



                                        CONCLUSION

14.   Based on all of the foregoing information, I submit that there is probable cause to believe

      that:

      a.       on or about September 2, 2019, GLEASON knowingly received, and attempted to

               receive, any child pornography, as defined in Title 18, United States Code, Section

               2256(8), that had been mailed, and using any means and facility of interstate and

               foreign commerce shipped and transported in and affecting interstate and foreign

               commerce by any means, including by computer, in violation of 18 U.S.C.

               § 2252A(a)(2)(A); and




                                                5
            Case 1:19-cr-10379-DJC Document 3-1 Filed 09/10/19 Page 6 of 6



       b.       on or about September 10, 2019, GLEASON knowingly possessed material that

                contained one and more images of child pornography, as defined in Title 18, United

                States Code, Section 2256(8), that involved a prepubescent minor and a minor who

                had not attained 12 years of age, and that had been mailed, and shipped and

                transported using any means and facility of interstate and foreign commerce and in

                and affecting interstate and foreign commerce by any means, including by

                computer, and that was produced using materials that had been mailed, and shipped

                and transported in and affecting interstate and foreign commerce by any means,

                including by computer, in violation of 18 U.S.C. § 2252A(a)(5)(B).




Sworn to under the pains and penalties of perjury,



                              ___
Special Agent Janet Connolly
Homeland Security Investigations


SUBSCRIBED and SWORN to before me on September 10, 2019.

___________________________________
HONORABLE M. PAGE KELLEY
UNITED STATES MAGISTRATE JUDGE

I have reviewed the images referenced in Paragraph 12 above, and I find probable cause to believe
that the image depicts a minor engaged in sexually explicit conduct. The Affiant shall preserve
said image for the duration of the pendency of this matter, including any relevant appeal process.


___________________________________
HONORABLE M. PAGE KELLEY
UNITED STATES MAGISTRATE JUDGE




                                                6
